DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 22 is objected to because of the following informalities:  the phrase “and and” should read “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21, 22, 26, 27 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US2020/0242402).
	Regarding claim 21, Jung discloses A hand-held mobile device (“the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]), comprising: 
(“the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]; “The display 1631 may display and output information processed by the object recognition apparatus 1600. When the display 1631 and a touch pad form a layer structure to form a touch screen, the display 1631 may be used as an input device as well as an output device” in par. [0145]); 
a camera arranged to capture one or more images from a direction parallel to the first plane of the hand-held mobile device (“the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]; “The camera 1641 captures an image in its recognition range. According to an embodiment, an image captured by the camera 1641 may be processed by the processor 1620 and displayed and output on the display 1631” in par. [0148]); 
a processor (“the object recognition apparatus 100 may include a memory 110, a processor 120, and an output unit 130” in par. [0099]) configured to: 
receive an image captured by the camera (“the object recognition apparatus 100 may obtain a plurality of images 10, 20, and 30, each image including an object. For example, the object recognition apparatus 100 may receive the plurality of images 10, 20, and 30 from an external device. As another example, the plurality of images 10, 20, and 30 including the object may be obtained using a camera including the object recognition apparatus 100” in par. [0033]; “an image to be subjected to recognition from among the plurality of images 10, 20, and 30 is described as a target image 30 while other images associated with the target image 30 are described as first and second images 10 and 20” in par. [0034]); 
recognize one or more objects present in the received image (“the object recognition apparatus may recognize, based on the at least one piece of second feature information, the object included in each of the plurality of images by using a pre-generated learning network model” in par. [0047]); and 
control an output of the display based on one or more recognized objects in the received image (“The display 1631 may display and output information processed by the object recognition apparatus 1600” in par. [0045]). 
Regarding claim 22, Jung discloses The hand-held mobile device of claim 21, wherein: the display is a rectangular shape (inherent in “the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]); and and the camera is arranged to capture one or more images from a direction which is parallel to a long axis of the display (inherent in “the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]).
Regarding claim 26, Jung discloses The hand-held mobile device of claim 21, wherein the camera is configured to capture a plurality of images sequentially at a preset interval, and the processor is configured to receive each of the plurality of images captured by the camera (“the object recognition apparatus may obtain a plurality of images, i.e., first through sixth images 510 through 560) showing temporal or taxonomical correlations with a target image. The object recognition apparatus may select, based on differences between the first through sixth images 510 through 560 and a result of object recognition in a previous image, the first and sixth images 510 and 560 to be used for object recognition from among the first through sixth images 510 through 560” in par. [0067]; “the second through fifth images 520 through 550 are acquired at short time intervals” in par. [0068]). 
Regarding claim 27, Jung discloses The hand-held mobile device of claim 26, wherein the camera is configured to capture the plurality of images according to whether or not the display of the hand-held mobile device is active (“the input unit 1610 may receive a user input for requesting capturing or display of an image via a touch pad” in par. [0141]). 
Regarding claim 32, Jung discloses The hand-held mobile device of claim 21, wherein the hand-held mobile device comprises a smartphone (“the object recognition apparatus 100 may be a smartphone, a tablet PC, a PC, a smart TV, a mobile phone” in par. [0039]).
5.	Claims 21, 22 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antol et al. (US2018/0204059).
	Regarding claim 21, Antol discloses A hand-held mobile device (“the first device 52 may be a smart telephone device” in par. [0027]; “smartphone” in par. [0038]; “a mobile telephone” in par. [0047]), comprising: 
a display, wherein a plane of the display defines a first plane of the hand-held mobile device (“the first device 52 may be a smart telephone device” in par. [0027]; “touchscreen display of an electronic device, (e.g., a smartphone)” in par. [0038]; “a mobile telephone” in par. [0047]; “an electronic display device 1202” in par. [0067]); 
(“camera 205” in par. [0034]; “the first device 52 may be a smart telephone device” in par. [0027]; “smartphone” in par. [0038]; “a mobile telephone” in par. [0047]); 
a processor (“one or more processors 1201” in par. [0067]) configured to: 
receive an image captured by the camera (“1110” in fig. 11; “FIG. 10A shows an object recognition layer (associated with the generic model) activated for an object captured by the camera (e.g., camera 205, FIG. 2) of electronic device 1010” in par. [0059]); 
recognize one or more objects present in the received image (“1120” in fig. 11; “FIG. 10A shows an object recognition layer (associated with the generic model) activated for an object captured by the camera (e.g., camera 205, FIG. 2) of electronic device 1010” in par. [0059]); and 
control an output of the display based on one or more recognized objects in the received image (“1130” in fig. 11; “In block 1130, process 1000 displays at least one icon at the device. The at least one icon being associated with an application, a service, or a combination thereof providing additional information” in par. [0060]; “A method includes retrieving, by a device, contextual information based on at least one of an image, the device, user context, or a combination thereof. At least one model is identified from multiple models based on the contextual information and at least one object recognized in an image based on at least one model. At least one icon is displayed at the device. The at least one icon being associated with at least one of an application, a service, or a combination thereof providing additional information” in abstract). 
Regarding claim 22, Antol discloses The hand-held mobile device of claim 21, wherein: the display is a rectangular shape; and and the camera is arranged to capture one or more images from a direction which is parallel to a long axis of the display (“the first device 52 may be a smart telephone device” in par. [0027]; “smartphone” in par. [0038]; “a mobile telephone” in par. [0047]). 
Regarding claim 32, Antol discloses The hand-held mobile device of claim 21, wherein the hand-held mobile device comprises a smartphone (“the first device 52 may be a smart telephone device” in par. [0027]; “smartphone” in par. [0038]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Antol et al. (US2018/0204059) in view of Boncyk et al. (US2018/0011877).
Regarding claim 28, Antol discloses The hand-held mobile device of claim 21, wherein Boncyk, in the same field of endeavor, discloses: 
the hand-held mobile device comprises a character recognition unit configured to: 
receive a text object recognized in the received image from the processor (“Image type determination 26 can be accomplished with a discriminator algorithm which operates on the input image 18 and determines whether the input image contains recognizable symbols, such as barcodes, matrix codes, or alphanumeric characters. If such symbols are found, the image 18 is sent to the decode symbol 28 process” in par. [0070]); 
determine a text string from the received text object (“The image can then be analyzed to determine the location, size, and nature of the symbols in the decode symbol 28. The symbols are preferably analyzed according to their type, and their content information is extracted. For example, barcodes and alphanumeric characters will result in numerical and/or text information.” in par. [0071]); and 
send the determined text string to the processor (“The best match 38 from either the decode symbol 28, or the image database matching 36, or both, is then determined” in par. [0072]); and 
the processor is configured to control the output of the display based on the determined text string (“If a specific URL (or other online address) is associated with the image, then an URL Lookup 40 is performed and the Internet address is returned by the URL Return 42” in par. [0072]; “It is specifically contemplated that results sets can include the following types of information: Uniform Resource Locator (URL); Uniform Resource Identifier (URI); Internet Protocol (IP) address; telephone number; radio frequency or channel; television frequency or channel; and physical location or address. The result(s) displayed to the user can be interactive” in par. [0058]). 
.
7.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Antol et al. (US2018/0204059) in view of Boncyk et al. (US2018/0011877) further in view of Mitsunaga et al. (US2016/0301869).
Regarding claim 29, the combined references of Antol and Boncyk disclose The hand-held mobile device of claim 28, wherein Mitsunaga discloses the hand-held mobile device comprises a language unit configured to: receive the text string determined by the character recognition unit from the processor; convert the text string to a translated text string in a second language; and send the translated text string to the processor (“FIG. 1 is a block diagram illustrating a main configurations of a translation display device 1. As illustrated in FIG. 1, the translation display device 1 includes a camera 2, a control section 3, an OCR processing section 4, a translation processing section (translating section) 5, a storage section 6, an image movement analyzing section (movement information identifying section) 7, and a display section 8. Examples of the translation display device 1 encompass a smartphone, a mobile phone, a digital camera, a digital video camera, a car navigation system, a personal computer (PC), and a personal digital assistant (PDA)” in par. [0019]; “The OCR/translation instructing section 32 receives a captured image from the camera image obtaining section 31 and then instructs the OCR processing section 4 and the translation processing section 5 to subject the captured image to an OCR process and a translation process, respectively” in par. [0023]; “the translation processing section 5 translates the OCR text thus received into a language other than a language used in the OCR text” in par. [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antol with the teaching of Mitsunaga in order to process foreign language text in addition to objects in an image.
Regarding claim 30, the combined references of Antol, Boncyk and Mitsunaga disclose The hand-held mobile device of claim 29, wherein the combined Antol teaches the processor is configured to control the output of the display based on the translated text string ((“If a specific URL (or other online address) is associated with the image, then an URL Lookup 40 is performed and the Internet address is returned by the URL Return 42” in par. [0072]; “It is specifically contemplated that results sets can include the following types of information: Uniform Resource Locator (URL); Uniform Resource Identifier (URI); Internet Protocol (IP) address; telephone number; radio frequency or channel; television frequency or channel; and physical location or address. The result(s) displayed to the user can be interactive” in par. [0058]). 
Allowable Subject Matter
9.	Claims 33-40 are allowed.  Claim 23-25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667